Title: James Madison to Jacob Engelbrecht, 17 October 1827
From: Madison, James
To: Engelbrecht, Jacob


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Ocr. 17. 1827
                            
                        
                        
                        I have duly recd. your letter of the 12th. instant. I had not forgotten my promise, and had made the
                            provision for it now inclosed. But wishing to substitute for the abstract used a little Apologue which I would have
                            preferred, more delay has been occasioned by my unsuccessful endeavours to obtain it than I foresaw. That you may be no
                            longer disappointed I forward what I had first prepared. Drop me a line saying that it has not miscarried. With friendly
                            respects
                        
                        
                            
                                James Madison
                            
                        
                    